      Case: 1:19-cv-03691 Document #: 1 Filed: 06/03/19 Page 1 of 4 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLIOIS
                                 EASTERN DIVISION

JEROME DAVIS, VERONICA WALKER-
DAVIS, AND SPENCER BYRD,
                                                        Case No.
                               Plaintiffs,
                                                        NOTICE OF REMOVAL OF ACTION TO
                      v.                                FEDERAL COURT BY DEFENDANT
                                                        CITY OF CHICAGO
THE CITY OF CHICAGO, a municipal
corporation,
                               Defendant.


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant City of Chicago

(“City”), by its attorney, Acting Corporation Counsel, Mark A. Flessner, hereby removes this

action from the Circuit Court of Cook County, Illinois, County Department, Chancery Division,

to the United States District Court for the Northern District of Illinois, Eastern Division. The

City states the following as its grounds for removal:

                                         BACKGROUND

       1.      On April 29, 2019, Plaintiffs filed a complaint in the Circuit Court of Cook

County, Illinois, County Department, Chancery Division, captioned Jerome Davis, et al. v. The

City of Chicago (“Complaint”). The case was assigned Case No. 2019 CH 05413. In accord with

28 U.S.C. § 1446(a), a copy of all process, pleadings and orders received by the City are attached

hereto and incorporated herewith as Exhibit A.

       2.      Plaintiff’s Complaint challenges, on behalf of Plaintiffs and a putative class, the

City’s alleged actions with respect to impounding vehicles used in violation of City ordinances

and requiring the payment of associated penalties and fees to secure the vehicles’ release.
       Case: 1:19-cv-03691 Document #: 1 Filed: 06/03/19 Page 2 of 4 PageID #:2




       3.      The Complaint sets forth seven counts, raising claims under the United States and

the Illinois constitutions. Plaintiffs seek declaratory and injunctive relief.

                                     REMOVAL IS PROPER

       4.      The City was served with a copy of the Summons and Complaint on May 10,

2019. See Exhibit A hereto. This Notice of Removal is being filed by the City within 30 days of

receipt, and is therefore timely under 28 U.S.C. § 1446(b) and Fed. R. Civ. P. 6(a).

       5.      Removal is proper under 28 U.S.C. § 1441, which authorizes removal of any

action over which the federal courts have original jurisdiction. Original jurisdiction exists here

because there is federal question jurisdiction under 28 U.S.C. § 1331. The Complaint sets forth

four causes of action arising under the United States Constitution: the Eighth Amendment’s

excessive fines clause (Count II), the Fourteenth Amendment’s due process clause (Count IV),

and the Fourth Amendment’s search and seizure clause (Count VI). (Count VII also seeks relief

based on these provisions). Resolution of those claims will require adjudication of disputed

questions involving the United States Constitution.

       6.      To the extent that the Complaint also alleges non-federal claims, such as those

brought under the Illinois Constitution in Counts I, III & V, this Court has supplemental

jurisdiction under 28 U.S.C. § 1367 because those claims arise out of the same operative facts as

Plaintiffs’ federal constitutional claims and form part of the same case or controversy under

Article III of the United States Constitution. 28 U.S.C. §1367(a).




                                                  2
       Case: 1:19-cv-03691 Document #: 1 Filed: 06/03/19 Page 3 of 4 PageID #:3




        7.      Venue is proper in this district and division because the Circuit Court is located

within the Northern District of Illinois, Eastern Division of the United States District Court. This

venue is the district and division embracing the place where such action is pending. 28 U.S.C.

§ 1441(a).

        8.      In accord with 28 U.S.C. §1446(d), the City will give written notice to Plaintiffs

by promptly serving this Notice of Removal on Plaintiffs. The City will also promptly file a

copy of this Notice with the Clerk of the Circuit Court of Cook County, Illinois, First District. A

copy of the written notice of the Notice of Removal is attached hereto and incorporated herewith

as Exhibit B.

        9.      The City of Chicago, the removing party, is the only defendant in this case. To

that end, the consent of other defendants, see 28 U.S.C. §1446(b)(2)(A), is not applicable.

                                          CONCLUSION

        For the foregoing reasons, the City respectfully requests that this civil action be, and is

hereby, removed to the United States District Court for the Northern District of Illinois, Eastern

Division, that this Court assume jurisdiction over this civil action, and that this Court enter such

other and further orders as may be necessary to accomplish the requested removal and promote

the ends of justice.




                                                  3
      Case: 1:19-cv-03691 Document #: 1 Filed: 06/03/19 Page 4 of 4 PageID #:4




Date: June 3, 2019                                  Respectfully submitted,

                                                    MARK A. FLESSNER
                                                    Acting Corporation Counsel of the City of
                                                           Chicago

                                                    By:    /s/ Peter H. Cavanaugh
                                                           Assistant Corporation Counsel

Andrew W. Worseck
Peter H. Cavanaugh
City of Chicago, Department of Law
Constitutional and Commercial Litigation Division
30 North LaSalle Street, Suite 1230
Chicago, Illinois 60602
(312) 744-7129 / 744-0897
Attorneys for Defendant City of Chicago




                                              4
